DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.

 Response to Arguments
Applicant’s arguments, see pp. 10-11, filed 3/8/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Oracle.
Applicant states that Hagan and Kaluskar do not teach querying for the additional information that is missing. Oracle teaches a rules engine where a rule consists of rule condition referencing facts (i.e., basic and additional information) (Oracle: sec. 1.2.1), and rule action (Oracle: sec. 1.2.2) containing Java classes with operations such as adding/removing facts, executing SQL query or web service, etc. (Oracle: sec. 1.3.4). Rules are activated only when their Oracle: sec. 1.4.3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kaluskar with Oracle. One having ordinary skill in the art would have found motivation to implement Kaluskar’s rules engine in Oracle with a least-priority “fact-retrieval” rule whose rule action is to query a web service (i.e., synchronization service) for additional facts to be added to the rules engine. The low priority of this rule effectively delays the querying for additional information until it becomes necessary for rule evaluation.
In summary, Hagan combined with Kaluskar and Oracle teaches the amended independent claims 1, 9 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2011/0218964 Hagan et al. [herein “Hagan”], in view of US patent application 2003/0212657 Kaluskar et al. [herein “Kaluskar”], and further in view of Oracle Oracle”].
Claim 1 recites “A non-transitory computer readable medium comprising instructions stored thereon, when executed the instructions are effective to cause a warnings engine to: receive, from a synchronization service, a notification pertaining to a synchronization event;”
Hagan’s synchronization feed module (i.e., synchronization service) of a source device notifies a target device with which items are synchronized, indicating a change in an item (i.e., synchronization event) has been identified [0030].
Claim 1 further recites “receive, from the synchronization service, an address in a rules cache that includes basic information describing the synchronization event;” The instant application describes use of a rules cache in [00361], but does not provide a definition. Examiner interprets it to mean a memory or storage device in which basic information is stored at an address.
In Hagan, the synchronization feed module of a device maintains a basic record about a synchronized item identified by an item identifier (i.e., address) [0027], and stores a history of changes to that item since the last synchronization [0032]. The notification sent by a source device to a target device to synchronize an item includes an evaluation context containing the basic record and change record of the item (i.e., basic information) [0030]. Copies of the evaluation context are stored in the storage of source and target devices (fig. 1, 122; [0017]).
Hagan does not explicitly disclose a rules cache; however, Hagan’s system incorporates various memory/storage devices [0085], including cache memories of these devices [0086]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize these storage components as a rules cache to store rules, criteria of rules, evaluation context, as well as results of rule evaluation, such that these data objects can be retrieved faster, thus enhancing the performance of rule evaluation.
Claim 1 further recites “investigate a first plurality of warning rules to make a first finding of a first criteria based on the basic information and determine additional information describing the synchronization event should be obtained;”
Hagan does not disclose this limitation; however, Kaluskar teaches a rules engine built on database systems. Rules can be partial evaluated, where the evaluation of a rule condition (i.e., first criteria) returns MAYBE, if it references unavailable data (i.e., additional information) or requires executing a SQL query (Kaluskar: [0082]).
Claim 1 further recites “upon the determining the additional information should be obtained, query the synchronization service to receive the additional information to make the first finding of the first criteria;”
Hagan and Kaluskar do not disclose this limitation; however, Oracle teaches a rules engine where a rule consists of rule condition referencing facts (i.e., basic and additional information) (Oracle: sec. 1.2.1), and rule action (Oracle: sec. 1.2.2) containing Java classes with operations such as adding/removing facts to/from the working memory, executing SQL query or web service, etc. (Oracle: sec. 1.3.4). Rules are Oracle: sec. 1.4.3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kaluskar with Oracle. One having ordinary skill in the art would have found motivation to implement Kaluskar’s rules engine in Oracle with a least-priority “fact-retrieval” rule whose rule action is to query a web service (i.e., synchronization service) for additional facts to be added to the rules engine.
Claim 1 further recites “send instructions to record the first finding at the address in the rules cache;”
Hagan’s conflict resolution module determines the type of conflict that has arisen (Table II; [0050]), and identifies (i.e., investigates) one or more rules from the set of rules (i.e., warning rules) applicable to that type of conflict. A rule specifies how the conflict is to be resolved. When more than one rule is applicable, additional configuration parameters are used to determine under what circumstances (i.e., criteria) each of the rules should be applied [0053].
Hagan does not disclose the limitation on first finding; however, Kaluskar’s rules engine evaluates the rule set that is triggered by an event (Kaluskar: [0079]), taking into account an optional event context (i.e., additional information describing the synchronization event) (Kaluskar: [0075]). For every rule in the set, its condition (i.e., first criteria) is evaluated using an evaluation context (Kaluskar: [0025]) to get a result of Kaluskar: [0080]). The rules whose conditions evaluate to TRUE are returned (i.e., recorded) to the client (Kaluskar: [0081]).
Claim 1 further recites “investigate a second plurality of warning rules to make a second finding of a second criteria based on the basic information and the first finding, by retrieving the first criteria from the rules cache; send instructions to record the second finding at the address in the rules cache; and”.
Hagan’s conflict resolution module determines the type of conflict that has arisen (Table II; [0050]), and identifies one or more rules from the set of rules applicable to that type of conflict. A rule specifies how the conflict is to be resolved. When more than one rule is applicable, additional configuration parameters are used to determine under what circumstances each of the rules should be applied [0053].
Hagan does not disclose the limitation on second finding; however, Kaluskar’s rules engine evaluates the rule set that is triggered by an event (Kaluskar: [0079]). For every rule in the set, its condition (i.e., second criteria) is evaluated using an evaluation context (Kaluskar: [0025]) to get a result of either TRUE, FALSE or MAYBE (i.e., second finding) (Kaluskar: [0080]). The rules whose conditions evaluate to TRUE are returned to the client (Kaluskar: [0081]). The client may specify when to stop evaluation of the rule set (Kaluskar: [0076]), e.g., the new rule condition (i.e., second criteria) should not be evaluated if the previous rule condition (i.e., first criteria) evaluates to TRUE or MAYBE (i.e., first finding).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hagan with Kaluskar. One having ordinary skill in the art would have found motivation to utilize Kaluskar’s rules engine to perform rule evaluation in Hagan’s conflict resolution module, such that conflict resolution behavior can be dynamically revised and extended without impacting the synchronization service.
Claim 1 further recites “determine a file system warning based on the recorded second finding and the recorded first finding.”
Hagan's conflict resolution module picks (i.e., determines) one rule from the set of rules whose conditions evaluate to TRUE, and executes the action associated with the rule (i.e., file system warning) to resolve the conflict [0050].
Claims 9 and 15 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The non-transitory computer readable medium of claim 1, wherein the warnings engine retrieves the basic information from the address in the rules cache describing the synchronization event, wherein the basic information was written into the rules cache by the synchronization service.“
In Hagan, the notification sent by a source device to a target device to synchronize an item includes an evaluation context containing the basic record and change record of the item (i.e., basic information) [0030]. Copies of the evaluation context are stored in the storage (i.e., rules cache) of source and target devices (fig. 1, 122; [0017]), which is then retrieved by the conflict resolution module of a device to resolve a conflict.

Claim 3 recites “The non-transitory computer readable medium of claim 2, wherein the instructions cause the warnings engine to: evaluate a first rule of the plurality of rules, wherein the evaluation of the first rule includes an evaluation of the first criteria, the first finding of the first criteria resulting from a query from the warnings engine to the synchronization service regarding the first criteria, and wherein the synchronization service stores the first criteria in the rules cache with the basic information.”
Hagan stores the set of rules at every device participating in synchronization, including the criteria of rules (fig. 1, 120 and 122). Hagan teaches claim 2, but does not disclose this claim; however, Kaluskar’s rules engine evaluates the rule set that is triggered by an event (Kaluskar: [0079]). For every rule in the set, its condition (i.e., criteria) is evaluated as a SQL query over data contained in the evaluation context (i.e., basic information) (Kaluskar: [0025]-[0026]) to get a result of either TRUE, FALSE or MAYBE (i.e., finding) (Kaluskar: [0081]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hagan with Kaluskar. One having ordinary skill in the art would have found motivation to utilize Kaluskar’s rules engine to perform rule evaluation in Hagan’s conflict resolution module, by evaluating rule criteria to get Boolean results, such that conflict resolution behavior can be dynamically revised and extended without impacting the synchronization service.
Claims 10 and 16 are analogous to claim 3, and are similarly rejected.

Claim 4 recites “The non-transitory computer readable medium of claim 3, wherein the instructions cause the warnings engine to: evaluate a second rule of the plurality of rules, wherein the evaluation of the second rule includes an evaluation of the second criteria, the second finding of the second criteria resulting from a query from the warnings engine to the synchronization service regarding the second criteria, and wherein the synchronization service stores the second criteria in the rules cache with the basic information and the first criteria.”
Hagan stores the set of rules at every device participating in synchronization, including the criteria of rules (fig. 1, 120 and 122). Hagan teaches claim 3, but does not disclose this claim; however, Kaluskar’s rules engine evaluates the rule set that is triggered by an event (Kaluskar: [0079]). For every rule in the set, its condition (i.e., criteria) is evaluated as a SQL query over data contained in the evaluation context (i.e., basic information) (Kaluskar: [0025]-[0026]) to get a result of either TRUE, FALSE or MAYBE (i.e., finding) (Kaluskar: [0081]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hagan with Kaluskar. One having ordinary skill in the art would have found motivation to utilize Kaluskar’s rules engine to perform rule evaluation in Hagan’s conflict resolution module, by evaluating rule criteria to get Boolean results, such that conflict resolution behavior can be dynamically revised and extended without impacting the synchronization service.
Claims 11 and 17 are analogous to claim 4, and are similarly rejected.

Claim 5 recites “The non-transitory computer readable medium of claim 4, wherein the warnings engine determines the file system warning based on an evaluation of the basic information, the first finding, and the second finding stored in the rules cache.”
In Hagan, when there are more than one rule whose conditions evaluate to TRUE, either the first rule (i.e., file system warning) is picked (i.e., determined), or additional configuration parameters (i.e., basic information) are used to determine under what circumstance to pick which rule [0053]. The rule action of the selected rule is executed to resolve the conflict.
Claims 12 and 18 are analogous to claim 5, and are similarly rejected.

Claim 6 recites “The non-transitory computer readable medium of claim 3, wherein once the additional information has been received, the warnings engine does not redundantly query the synchronization service for the additional information to make the first finding of the first criteria.”
Hagan, Kaluskar and Oracle teach claim 3, where Kaluskar’s rules engine can be implemented in Oracle with a least-priority “fact-retrieval” rule, which is fired when no other rules are activated, to retrieve (i.e., query) additional facts (i.e., additional information) from a web service (i.e., synchronization service) to be added to the rules engine. Hagan and Kaluskar do not disclose this claim; however, once Oracle adds these additional facts to the working memory of the rules engine (Oracle: sec. 1.3.2), rules that reference such facts would be activated (Oracle: sec. 1.4.1), effectively delaying further firing of the “fact-retrieval” rule due to its low priority. As a result, no redundant querying of the web service would occur.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hagan and Kaluskar with Oracle. One having ordinary skill in the art would have found motivation to utilize Oracle to implement Kaluskar’s rules engine, such that expensive operations such as querying an external database or web service are avoided if they are unnecessary or redundant for rule evaluation.
Claims 13 and 19 are analogous to claim 6, and are similarly rejected.

Claim 7 recites “The non-transitory computer readable medium of claim 1, wherein the basic information includes a synchronization event type including one of a content item write event, a content item deletion event, a content item move event, and a content item rename event, and the basic information includes any path relevant to the synchronization event type.”
Hagan’s synchronization feed module stores a history of item changes (i.e., basic information) since the last synchronization [0030]. Table I gives an extensive list of item change types supported, including write, delete, rename [0051]. A synchronized item can be a file or folder stored in a directory structure [0025] and identified by its directory path [0023].
Claim 20 is analogous to claim 7, and is similarly rejected.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hagan as applied to claims 1 and 9 above respectively, in view of Kaluskar and Oracle, and further in view of US patent application 2007/0016771 Allison et al. [herein “Allison”], and US patent application 2016/0062839 Kapoor [herein “Kapoor”].
Claim 8 recites “The non-transitory computer readable medium of claim 1, wherein the determined file system warning blocks the synchronization event and includes a message presented in a user interface stating that the synchronization event including a move of a content item from a confidential folder to a non-confidential folder is not allowed.”
Hagan allows users to undo a change as a way to resolve conflicts [0033]. Hagan and Kaluskar teach claim 1, but do not disclose this claim; however, Allison defines a rule where users without the "publish" rights are not allowed to move a file from a secure folder to a non-secure folder (Allison: [0049]). Moreover, Kapoor describes a use case when a content item is moved (i.e., synchronization event) from a shared folder to an unshared (i.e., confidential) folder, the user is prompted with a warning in a user interface that the move will cause the content item to be no longer accessible to other users, and offered the option to undo (i.e., block) the move (Kapoor: [0103]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hagan and Kaluskar with Allison and Kapoor. One having ordinary skill in the art would have found motivation to implement Allison’s rule in Hagan’s conflict resolution module, which is triggered by an item move event from a secure folder to a non-secure folder without the “publish” permission, and whose rule action is to warn users and undo the move as in Kapoor.
Claim 14 is analogous to claim 8, and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163